Citation Nr: 1503503	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1981 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for a nervous condition was denied in a January 1981 rating decision.  The Veteran submitted a claim for service connection for an acquired psychiatric disability in March 2007, which the Board finds constitutes the same claim that was denied by the January 1981 rating decision.  The Court has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court has held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  

The Board finds that the facts of this case are similar to those of Velez.  Here, although the January 1981 rating decision listed the issue as entitlement to service connection for a nervous condition, the decision did not limit the Veteran's claim of service connection to a particular diagnosis and, therefore, any "new" diagnosis does not introduce a new claim based on a distinctly diagnosed condition from the claim for service connection for any nervous condition.  The Board finds that under Velez, the denial of service connection in the January 1981 rating decision was broad enough to encompass the Veteran's March 2007 claim for service connection for an acquired psychiatric disorder.  Thus, the Veteran's current claim for entitlement to service connection for an acquired psychiatric disability constitutes the same claim that was denied by the January 1981 rating decision.  

However, the Board finds that the January 1981 decision is not a final decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 1981 rating decision; on January 30, 1981, after the Veteran received notice that the RO denied his claim for service connection for a nervous condition, VA received a VA treatment record which diagnosed anxiety reaction with multiple phobias.  As VA was in receipt of new and material evidence within one year of a rating decision addressing the condition, it must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the January 1981 rating decision did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As post-service treatment records show diagnoses of generalized anxiety disorder, phobias, panic attacks, depression, and PTSD, the claim is broadened to one for an acquired psychiatric disorder, to include PTSD.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

High cholesterol is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes.


CONCLUSION OF LAW

High cholesterol is not a disability for which compensation is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided notice in May 2008, prior to the July 2008 rating decision on appeal.  

Relevant to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and considered.  Furthermore, regardless of the character or the quality of any evidence which the Veteran could submit, high cholesterol is not defined as a disability within applicable VA legislation, as discussed in detail below.  Therefore, it would be fruitless to provide the Veteran with further assistance pursuant to the VCAA.

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim for service connection for high cholesterol.  A VA examination is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As high cholesterol is not a disability for which compensation is warranted, no examination is necessary.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 . 

The Veteran seeks service connection for high cholesterol.  Post-service treatment records show a finding of high cholesterol.  The Board notes that the Veteran has not contended, nor does the medical evidence of record show, that he has an additional disability manifested by or associated with high cholesterol.  High cholesterol in and of itself is not a "disability" for which VA compensation benefits are awarded.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Elevated cholesterol is a laboratory finding and not a disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  There is also no evidence of record suggesting the Veteran's high cholesterol causes an impairment of earning capacity.  

As high cholesterol is a laboratory result and does not represent a disability, the Board finds that service connection for high cholesterol must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for high cholesterol is denied.


REMAND

In his January 2010 VA Form 9, the Veteran contended that he had been sick and had taken medication for PTSD since 1974.  The Veteran's post-service treatment records show diagnoses of generalized anxiety disorder, phobias, panic attacks, depression, and PTSD.

The Veteran was afforded a VA PTSD examination in April 2014.  The April 2014 examiner determined that the Veteran did not have a diagnosis of PTSD, but the examiner diagnosed generalized anxiety disorder.  The examiner did not opine as to whether the Veteran's generalized anxiety disorder or any other psychiatric disorder is at least as likely as not related to or had its onset in service.  Therefore, the Board finds that a new medical examination addressing this issue is warranted.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his acquired psychiatric disorder(s), to include PTSD.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service (April 1970 to December 1971).

Further, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


